REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance is because when determining placement of a new slide there is a determination of a reference window depending on a threshold change in a zoom or placement of a canvas within a viewing window. This determined reference window is further used with the viewing window, a zoom level, and previous placed slides within the viewing window to determine placement of the new slide.

No rationale exists to modify Villaron with the most relevant prior art that teaches resizing a window based on a threshold check.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INQUIRY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler, can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145